Citation Nr: 0211882	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-18 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to a compensable evaluation for residuals of a 
left knee injury.

2.  Entitlement to a compensable evaluation for stress 
incontinence, as a residual of paravaginal suspension.

3. (Entitlement to a compensable evaluation for a left 
shoulder disability).

(The issue of entitlement to a compensable evaluation for a 
left shoulder disability will be the subject of a later 
decision.)

The Board is undertaking additional development on the issue 
of entitlement to a compensable evaluation for a left 
shoulder disability pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the veteran 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing that issue.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 until 
November 1998.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a May 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The veteran's left knee injury is currently manifested by 
subjective complaints of pain.

2.  Prior to August 19, 1999, the objective medical evidence 
reveals full flexion and extension of the left knee, without 
edema, effusion, instability weakness, tenderness or abnormal 
movement, and without pain.  

 3.  Upon examination on August 19, 1999, pain on motion of 
the veteran's left knee was noted.

4.  The competent medical evidence of record shows that the 
veteran is asymptomatic with respect to her stress 
incontinence, as a residual of paravaginal suspension.  


CONCLUSIONS OF LAW

1.  Prior to August 19, 1999, the schedular criteria for a 
compensable evaluation for a left knee disorder have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5024-5257 (2001).

2.  Beginning on August 19, 1999, the schedular criteria for 
a compensable evaluation for a left knee disorder have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5024-5257 (2001).

3. The schedular criteria for a compensable evaluation for 
stress incontinence, as a residual of paravaginal suspension, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§  4.73, 4.115b, Diagnostic Code 5318-7517 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

In a May 1999 rating decision, the RO granted service 
connection for a left knee injury, a left shoulder injury and 
stress incontinence.  A noncompensable rating was assigned 
for each disability, effective November 1998.  Contending 
that she was entitled to a higher evaluation as to each 
disability, the veteran initiated an appeal.  

The Board notes that the May 1999 rating decision contained 
several other issues, including claims of service connection 
for a right shoulder disability and for depression.  The RO 
granted service connection for both, assigning a 
noncompensable rating and a 10 percent rating, respectively.  
In her June 1999 notice of disagreement, the veteran 
expressed her desire to appeal the noncompensable grant of 
service connection as to her right shoulder.  However, that 
issue was not included in the veteran's September 1999 
substantive appeal and therefore is not the subject of the 
instant decision.  Additionally, the veteran expressed 
disagreement with the assignment of a 10 percent disability 
evaluation for depression, the same statement that served as 
a substantive appeal as to the left knee, left shoulder and 
stress incontinence claims.  Thus, that September 1999 
correspondence served as a notice of disagreement pertaining 
to the depression claim.  The veteran did not perfect an 
appeal on that issue and thus that matter is not presently 
before the Board.        

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate her claim, which included copies of the rating 
actions, a statement of the case issued in August 1999 and a 
supplemental statement of the case issued in April 2002.  The 
RO also made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  For 
example, in a September 1999 letter, the RO informed the 
veteran that they had requested her VA treatment records from 
Iowa City.  That same letter instructed the veteran to 
identify any other treatment providers that she had visited 
since March 1999.  No response was made by the veteran.

Further regarding the VCAA, the Board observes that the 
veteran was afforded VA examinations in March 1999 in 
connection with her claim.  Moreover, the evidence associated 
with the claims file includes VA outpatient treatment reports 
dated from June 1999 to November 1999.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Thus, the 
obligation that the RO provide the claimant with any notice 
about how the responsibilities are divided between VA and the 
claimant in obtaining evidence is now moot. 

Relevant law and regulations

Disability ratings- in general

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Special considerations for muscle injuries

Under 38 C.F.R. § 4.56 (2001), the criteria for evaluating 
muscle disabilities, generally, is set forth.  An open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through and through injury with muscle damage will be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:

(1). Slight disability of muscles. 
(i). Type of injury. Simple wound of 
muscle without debridement or infection. 
(ii). History and complaint. Service 
department record of superficial wound 
with brief treatment and return to duty. 
Healing with good functional results. No 
cardinal signs or symptoms of muscle 
disability s defined below. (iii). 
Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or 
impaired tonus. No impairment of function 
or metallic fragments retained in muscle 
tissue. 
(2). Moderate disability of muscles. 
(i). Type of injury. Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. 
(ii). History and complaint. Service 
department record or other evidence of 
in-service treatment for the wound. 
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined above, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles. 
(iii). Objective findings. Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue. Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side. 
(3). Moderately severe disability of 
muscles. 
(i). Type of injury. Through and through 
or deep penetrating wound by small high 
velocity missile or large low velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring. 
(ii). History and complaint. Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined above, and if present, evidence 
of inability to keep up with work 
requirements. (iii). Objective findings. 
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side. Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment. 
(4). Severe disability of muscles. 
(i). Type of injury. Through and through 
or deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. 
(ii). History of complaint. Service 
department record or other evidence 
showing hospitalization for a prolonged 
period of treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined above, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements. (iii). 
Objective findings. Ragged, depressed, 
and adherent scars indicating wide damage 
to muscle groups in missile track. 
Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area. Muscles swell and harden 
abnormally in contraction. Tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate 
severe impairment of function. If 
present, the following are also signs of 
severe muscle disability. 
(A). X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile. 
	(B). Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an ara where bone is normally 
protected by muscle. 
	(C). Diminished muscle excitability 
to pulsed electrical current in 
electrodiagnostic tests. 
	(D). Visible or measurable atrophy. 
	(E). Adaptive contraction of an 
opposing group of muscles. 
	(F). Atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle. 
	(G). Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile. Id.

I.  Entitlement to a compensable rating for a left knee 
injury

Arthritis

Under the Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010. Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved. 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Rating by analogy

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (2001).


Factual background

In March 1999, the veteran was examined by VA.  She 
complained of left knee pain.  Objectively, she had positive 
5/5 motor strength in her quads and hamstrings, as well as in 
the plantar and dorsiflexors and psoas muscles.  Sensation 
was completely intact in both lower extremities.  She was 
able to flex both knees between 0 and 140 degrees.  She had 
full extension bilaterally.  There was no sign of painful 
motion, edema, effusion, instability, weakness or tenderness.  
There was no redness, heat or abnormal movement, and there 
was no guarding of movement.  There was no evidence of 
inflammatory arthritis.  X-rays of the knees revealed that 
the joint space was well preserved and the bony structures 
were within normal limits bilaterally.  There were no focal 
joint space changes.  The examiner commented that there was 
evidence of pica, for which the veteran underwent 
debridement.  The examiner further stated that the veteran 
was still symptomatic as to her left knee, and that the 
condition was causing her mild discomfort in her activities 
of daily living.  

VA outpatient treatment records reflect further care for a 
left knee condition.  A May 1999 report reflected complaints 
of pain, rated by the veteran as a 7 on a scale of 1 to 10.  
The veteran also stated that her left knee "pops" at times.  
The report noted that the veteran underwent a left knee 
arthroscope with debridement of anteromedical synovitis and 
medial plica in May 1998.  Objective findings on that date 
revealed that the veteran's left knee was nontender and free 
of swelling.  Range of motion was normal and there was no 
effusion.  The diagnosis was chronic pain syndrome, left 
knee.

In August 1999, the veteran's left knee was reevaluated.  She 
reported constant pain in her left knee.  She stated that in 
her 8-hour work shift, she could stand only for a half-hour 
before requiring a 10-minute break.  Objectively, there was 
no deformity or effusion.  The medial joint space was tender, 
and range of motion was painful.  The veteran was diagnosed 
with left knee arthritis.  

Analysis

The veteran is presently assigned a noncompensable rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024-5257 for 
a left knee injury.  Diagnostic Code 5024, pertaining to 
tenosynovitis, provides that the disease under code sections 
5013 through 5024 will be rated on limitation of motion of 
the affected parts.  

Diagnostic Codes 5260 and 5261 concern limitation of flexion 
and extension, respectively.  Under Diagnostic Code 5260, a 
noncompensable rating is assigned for flexion limited to 60 
degrees.  A 10 percent evaluation is warranted where flexion 
is limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, 
if the evidence demonstrates that leg flexion is limited to 
15 degrees, a 30 percent rating is warranted.  

Under Diagnostic Code 5261, a noncompensable rating applies 
where leg extension is limited to 5 degrees.  If limited to 
10 degrees, a 10 percent evaluation applies.  Where extension 
is limited to 15 degrees, a 20 percent rating is warranted.  
Where extension is limited to 20 degrees, a 30 percent rating 
is for application.  If extension is limited to 30 degrees, a 
40 percent disability evaluation is warranted.  Finally, 
where extension is limited to 45 degrees, a 50 percent 
evaluation is warranted.  

The Board further notes that under Diagnostic Code 5257, 
pertaining to other impairment of the knee, a 10 percent 
rating applies for slight recurrent subluxation or lateral 
instability.  If the degree of recurrent subluxation or 
lateral instability is moderate, then a 20 percent rating is 
warranted.  Finally, if the degree of recurrent subluxation 
or lateral instability is severe, then Diagnostic Code 5257 
provides for a 30 percent disability evaluation.  

The objective medical evidence fails to demonstrate a 
limitation of flexion or extension such as to warrant a 
compensable rating under Diagnostic Code 5260 or 5261.  
Instead, a March 1999 treatment record showed that the 
veteran was able to flex both knees between 0 and 140 degrees 
and that she had full extension bilaterally.  A May 1999 
treatment report similarly revealed a normal range of motion.  
Moreover, no other evidence of record contradicts those 
findings.  

The objective medical evidence also fails to demonstrate 
recurrent subluxation or lateral instability such as to 
warrant a compensable rating under Diagnostic Code 5257.  A 
March 1999 treatment report noted that the veteran's left 
knee showed no sign of instability.  In August 1999, the 
examiner noted that there was no deformity of the left knee, 
and the remaining medical evidence fails to establish 
otherwise.  

While the objective evidence described above does not warrant 
a compensable rating, the Board finds that the application of 
38 C.F.R. §§ 4.40 and 4.45, in light of the Court's ruling in 
DeLuca, does justify an additional evaluation for pain and 
limitation of function, dating from a finding of painful 
motion indicated on August 19, 1999.  Such painful motion 
warrants a disability evaluation of 10 percent under 
Diagnostic Codes 5003-5010, as the veteran's left knee pain 
is analogous to arthritis with demonstrated pain on motion.  

The decision to grant an increase on the basis of painful 
motion also serves to reflect the veteran's complaints of 
left knee pain, as well as her reports that her left knee 
"pops" at times.  However, the objective evidence does not 
allow for a compensable rating prior to August 19, 1999, 
since no objective evidence confirming such complaints of 
pain existed before that date.  Indeed, a March 1999 report 
showed that the veteran had full motor strength and 
sensation, with no sign of painful motion, edema, effusion, 
instability, weakness or tenderness.  Furthermore, there was 
no redness, heat or abnormal movement, and there was no 
guarding of movement.  The examiner found that the veteran's 
left knee was symptomatic of mild discomfort, but did not 
state that such discomfort reduced her functionality. 
Moreover, a May 1999 treatment report revealed that the 
veteran's left knee was nontender and free of swelling, with 
a normal range of motion.  No other evidence of record showed 
objective evidence of pain until the August 19, 1999 report.  

The Board also observes that the medical evidence contains an 
August 1999 diagnosis of left knee arthritis.  However, as 
the claims file does not contain x-ray evidence of arthritis, 
a separate rating under Diagnostic Codes 5003-5010 is not for 
application.    

In summation, the evidence warrants a compensable rating for 
residuals of a left knee injury beginning August 19, 1999, 
pursuant to Diagnostic Code 5003-5001 (by analogy).  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  To that 
extent, the appeal is granted.

II.  Entitlement to a compensable evaluation for stress 
incontinence, as a residual of paravaginal suspension

Factual background 

Upon examination by VA in March 1999, the examiner noted a 
history of stress urinary incontinence status post bilateral 
high vaginal wall suspension surgery.  The veteran had a long 
history of losing urine with coughing, sneezing and laughing.  
Studies were performed in the past that revealed no cletrusor 
instability.  A pressure profile conducted during service was 
compatible with stress urinary incontinence.  Objectively, a 
cervical examination yielded no abnormalities.  There were no 
masses palpable on her ovaries.  The veteran was noted to be 
completely asymptomatic and it was noted that there was no 
need for further treatment.    

VA treatment reports dated from June 1999 to November 1999 
showed no complaints or treatment in relation to the 
veteran's stress incontinence.

As previously noted, the veteran is presently assigned a 
noncompensable rating for stress incontinence, as a residual 
of paravaginal suspension, pursuant to Diagnostic Code 5318-
7517.  Under Diagnostic Code 5318, pertaining to impairment 
of Muscle Group XVII, the pelvic girdle and thigh, a 
noncompensable rating is warranted for slight impairment.  A 
10 percent rating applies where there is moderate impairment.  
A 20 percent rating is warranted where there is moderately 
severe impairment.  Finally, a 30 percent disability 
evaluation is for application where there is severe 
impairment.  Diagnostic Code 7517, for bladder injury, 
provides that such should be rated as a voiding dysfunction.  
As provided under 38 C.F.R. § 4.115a, a 20 percent rating is 
warranted for voiding dysfunction that necessitates the 
wearing of absorbent materials which must be changed less 
than two times per day.  A 40 percent rating is warranted for 
a voiding dysfunction requiring the wearing of absorbent 
materials which must be changed two to four times per day.  
Finally, a 60 percent evaluation applies for a voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day.  

The evidence of record shows no current symptomatology 
regarding the veteran's stress incontinence.  There is no 
showing of muscle impairment such as to warrant a compensable 
rating under Diagnostic Code 5318.  Furthermore, there is no 
showing of a voiding dysfunction such as to warrant a 
compensable evaluation under 38 C.F.R. § 4.115a, via 
Diagnostic Code 7517.  No other Code sections apply.  


III.  Final considerations

In conclusion, regarding the veteran's claims of entitlement 
to compensable ratings for residuals of a left knee injury 
and for stress incontinence as a residual of paravaginal 
suspension, there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant.  Therefore, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
left knee or stress incontinence disabilities have caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable rating for the residuals of a left knee injury 
is denied prior to August 19, 1999.

A compensable rating for the residuals of a left knee injury 
is granted effective August 19, 1999.

A compensable rating for stress incontinence, as a residual 
of paravaginal suspension, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

